Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT is executed and effective on this      day of
                    , 2005 (the “Agreement”) by and between Vision Bancshares,
Inc., an Alabama corporation and                                 (the
“Employee”), and is joined in by Vision Bank, an Alabama banking corporation
(the “Bank”).

 

W I T N E S S E T H

 

WHEREAS, the Vision Bancshares, Inc. recognizes the Employee’s expertise in
connection with his employment with the Vision Bancshares, Inc. or its
subsidiaries or affiliates (collectively, the “Company”);

 

WHEREAS, the Company desires to provide the Employee with severance benefits if
the Employee’s employment in his current position is terminated for the reasons
set forth herein; and

 

WHEREAS, the Company and the Employee have heretofore entered into a Change in
Control Agreement dated the      day of                     ,             
containing similar terms and conditions as this Agreement (the “Prior
Agreement”); and

 

WHEREAS, the Company and the Employee believe the Prior Agreement should be
amended and restated in its entirety and have therefore agreed to enter into
this Agreement, which shall supersede and replace the Prior Agreement.

 

THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein, the parties hereby agree as follows:

 

1. Duties. Employee shall perform for the Company all duties incident to the
positions of                                 . In addition, the Employee shall
engage in such other services for the Company as the Company shall, from time to
time, reasonably direct. The Employee shall use his best efforts in, and devote
his entire time, attention, and energy, to the Company’s business; provided that
nothing contained herein is intended to prohibit the Employee from spending a
reasonable amount of time managing his personal investments and discharging his
civic responsibilities as long as such activities do not interfere with his
duties and obligations to the Company.

 

2. Salary; Benefits.

 

(a) The Employee’s initial annual base salary shall be
                                 and No/100 Dollars ($            .00), subject
to applicable state and federal withholding and other standard deductions
payable in accordance with the Company’s normal payroll practices (the “Base
Salary”). The Base Salary shall be reviewed no less than annually by the
Company. If the Company in its sole discretion should modify the Base Salary
upon any such review then, for purposes of this Agreement, Base Salary shall
thereafter mean such modified amount, provided that the Base Salary may not be
decreased at any time within three (3) years following a Change in Control.



--------------------------------------------------------------------------------

(b) In addition to the Base Salary, the Employee shall be eligible to receive
additional incentive compensation as is offered to similarly situated employees
of the Company in amounts determined in the sole discretion of the Company.

 

(c) The Employee shall be eligible for participation in all option, stock
purchase, retirement, profit-sharing and all similar plans and programs of the
Company and all medical insurance, life insurance, and accident and disability
insurance plans of the Company, and all other benefit plans or programs or any
successor plans or programs in effect at the time for employees in the same
class or category as the Employee, on the same terms and subject to the same
conditions required of employees in the same class or category as the Employee.
The specific arrangements and benefits referred to in this Agreement are not
intended to preclude eligibility for other compensation or benefits which may be
authorized by the Company from time to time.

 

3. Termination.

 

(a) In the event that the Employee’s employment is terminated under
circumstances stated in this Section 3 and only under such circumstances, the
Employee shall be entitled to receive the Termination Benefits as set forth in
Section 4 hereinbelow. The circumstances to which this Section 3 applies are:

 

(i) Termination of employment voluntarily by the Employee at any time within
three (3) years following a Change in Control, upon the occurrence of: (1) the
reduction of Employee’s Base Salary (including any deferred portions thereof) or
levels of benefits or supplemental compensation without compensation therefor;
(2) a relocation of the Employee’s principal place of employment to a location
outside a 25-mile radius from the Employee’s principal place of employment or a
material increase in the amount of travel normally required of Employee in
connection with his employment without the Employee’s prior written consent; or
(3) a material and adverse change in the Employee’s position with the Company in
effect immediately before the occurrence of a Change in Control or failure to
provide authority, responsibilities and reporting relationships consistent with
the Employee’s position; provided, however, that it will not be a material and
adverse change in the Employee’s position if, in connection with a Change in
Control, Employee’s position, responsibilities and reporting relationships are
changed to account for the effect of the Change in Control but are otherwise
consistent with Employee’s position immediately before the Change in Control; or

 

(ii) Termination by the Company of the Employee’s employment at any time within
three (3) years following a Change in Control, for reasons other than for Cause
or other than as a consequence of the Employee’s death or Permanent Disability.

 

(b) For purposes of this Agreement, the term “Cause” means (i) willful, flagrant
and repeated breach of or gross inattention to the Employee’s duties; (ii) gross
malfeasance of office or flagrant disloyalty to the Company; (iii) commission of
a felony or an unlawful act involving fraud or moral turpitude; or (iv) the
intentional violation by the Employee of applicable state and federal banking
regulations, rules or other statutes.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Permanent Disability”` shall mean the
Employee’s becoming physically or mentally disabled such that she is unable to
perform his duties to the Company for a period of 180 consecutive days.

 

4. Termination Benefits. In the event of termination of the Employee’s
employment under the circumstances set forth in Section 3(a) above, the Company
agrees to provide or to cause to be provided the following payment to the
Employee:

 

(a) Within ten (10) business days after such termination, the Company shall pay
to the Employee a lump sum cash payment in an amount equal to 2.99 times the
Employee’s average annualized compensation included on the Employee’s IRS Form
W-2 over the five most recent taxable years ending before the date on which the
Change in Control occurs less an amount equal to the gain (if any) in unvested
stock options as of the date of the Employee’s termination of employment. In the
event the Employee was not employed by the Company for five (5) taxable years
ending before the date on which the Change in Control occurs, then the payment
described in the preceding sentence shall be based on the Employee’s average
annualized compensation over the period in which the Employee was employed by
the Company. The payment described in this Section 4(a) shall be made to the
Employee’s estate in the event of the Employee’s death prior to the receipt
thereof.

 

(b) The Company’s promise to provide or cause to be provided the payment
described in this Section 4 are absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any rights of
offset, counterclaim, recoupment, defense, or other rights which the Company may
have against him or others. All such amounts payable or to be payable by the
Company hereunder shall be paid without notice or demand, and each and every
payment made hereunder by the Company shall be final, and the Company shall not
have any reason whatsoever to seek to recover any payment from the Employee or
whomsoever shall be entitled thereto. Notwithstanding the provisions of the law
or any provision hereunder, the Employee’s entitlement to benefits under this
Agreement shall not be governed by a duty to mitigate those damages by seeking
further employment nor shall they be offset by any compensation the Employee may
receive from future employment.

 

5. Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events: (i) a merger, consolidation
or other corporate reorganization of the Company in which the Company does not
survive, or a sale of all or substantially all of the assets of the Company,
(ii) when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (other than the Company, any subsidiary of the
Company, or any Company employee benefit plan, including its trustee), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under such Exchange
Act), directly or indirectly, of securities of the Employer representing twenty
percent (20%) or more of the combined voting power of the Employer’s then
outstanding securities; or (iii) individuals who currently constitute the
directors of the Company, or who become directors of the Company upon nomination
or election by the directors of the Company, other than through an actual or
threatened stockholder election contest, cease for any reason to constitute a
majority of the directors of the Company or its successor. For purpose of this
Agreement, a “Change in Control” shall also mean the occurrence of any of the
foregoing events with respect to the Bank.

 

3



--------------------------------------------------------------------------------

6. At-Will Employee. The Agreement shall not constitute an employment agreement
for a specific period; Employee shall be an employee-at-will of the Company.

 

7. Taxes. The Company has and shall have no responsibility or obligation (other
than withholding requirements) for any income tax or other tax costs or
liabilities incurred by the Employee as a result of or in connection with any
payments or payment obligations by the Company to the Employee under this
Agreement, and all such payments and payment obligations shall be computed
without regard to any tax effects to the Employee.

 

8. Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all memoranda, discussion, correspondence and agreements
prior to the date of execution of this Agreement. This Agreement shall be
binding on the heirs, executors, administrators, successors and assigns of the
parties.

 

9. Governing Law; Validity. This Agreement is to be governed by the laws of the
state of Alabama. In the event that any part of this Agreement shall be held
invalid or unenforceable, it shall not affect the validity of the Agreement as a
whole, or other remaining parts thereof.

 

10. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Notwithstanding the
foregoing, in the event the provisions of this Agreement should be amended,
modified or terminated in order to ensure compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or in order to avoid the
application of any penalties that may be imposed upon the Employee pursuant to
Section 409A of the Code, the parties hereby agree that they will use their best
efforts and will negotiate in good faith to cause this Agreement to be so
amended, modified or terminated (and may do so retroactively) and to the extent
reasonably possible, such amendment, modification or termination shall not have
a material adverse economic effect on the Employer or the Company.

 

11. Internal Revenue Code Section 409A. This Agreement is intended to comply
with the requirements of Section 409A of the Code (to the extent applicable) and
the Company agrees to interpret, apply and administer this Agreement in the
least restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Employee. To the extent that any payments to be provided to the Employee under
this Agreement result in the deferral of compensation under Section 409A of the
Code, and if the Employee is a “Key Employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, then any such payments shall instead be
transferred to a rabbi trust (which shall be created by the Company, on terms
reasonably acceptable to the Employee, as soon as administratively feasible
following the occurrence of an event giving rise to the Employee’s right to such
payment) and such amounts (together with earnings thereon in accordance with the
terms of the trust agreement) shall be transferred from the trust to the
Employee upon the earlier of (i) six months and one day after the Employee’s
separation from service or (ii) any other date permitted under Section 409A of
the Code.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

    VISION BANCSHARES, INC.     By:  

 

--------------------------------------------------------------------------------

        J. Daniel Sizemore         Chairman & CEO ATTEST:        

 

--------------------------------------------------------------------------------

            VISION BANK     By:  

 

--------------------------------------------------------------------------------

        J. Daniel Sizemore         Chairman and CEO ATTEST:        

 

--------------------------------------------------------------------------------

            EMPLOYEE:    

 

--------------------------------------------------------------------------------

 

5